DETAILED ACTION
Claims 1-23 are pending in the application. 



Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.   	Claims 1-11, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al (US 2018/0172994 A1) in view of Escuti et al (US 2014/0285878 A1).

    	As per claim 1, Robbins teaches an optical beam spreading structure (para [0005], a MEMS laser scanner for use in a near-eye display including an increased field of view (FOV)), comprising: a first polarizer that is configured to receive an incident light beam from a light source (para [0028], [0077], the MEMS laser scanner includes a display engine comprised of a plurality of laser diodes. . . . . illustrate transmissive BPGs 170a, 170b together with a reflective optical element 102), the first polarizer operative to diffract light of a first polarization state over a first field of view (para [0077], the portion 170a is sensitive to RHC polarized light, as such, a +1 order of the polarized light is diffracted in a first direction at a diffraction angle of φ2), and to pass incident light having a second polarization state orthogonal to the first polarization state without such light being diffracted by the first polarizer (para [0056], [0077], conversely, LHC polarized light may pass straight through the sub-layers 172 unaffected. . . . The light then passes through portion 170b unaffected and reflects off of the mirror surface of the optical element at the reflectance angle (also φ2), and propagates back through the portions 170b and 170a to form a first portion of the FOV); and 
   	a second polarizer optically aligned with the first polarizer and positioned to receive light from the first polarizer (para [0078], illustrated in figure 7, at a second instant in time, t2, LHC polarized light from the polarization assembly 150 may be directed to the optical element 102. The portion 170b is sensitive to LHC polarized tight), the second spatially varying polarizer operative to diffract light of the second polarization state over a second field of view, and to pass incident light having the first polarization state without such light being diffracted by the second spatially varying polarizer (para [0078], The portion 170b is sensitive to LHC polarized light. As such, the LHC polarized light passes through the portion 170a unaffected, and a -1 order of the polarized light is diffracted in a second direction at a diffraction angle of -φ2. The light then reflects off of the mirror surface of the optical element at the reflectance angle (also -φ2), and propagates back through the portions 170b and 170a to form a second portion of the FOV).

  	Robbins fails to teach the first polarizer is a first spatially varying polarizer, and the second polarizer is a second spatially varying polarizer. However Escuti discloses  spatially varying polarizers (Escuti, para [0058], The polarization grating may be a birefringent material with a periodic, spatially varying local optical axis, and may be formed using a holographic patterning process). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Robbins in view of Escuti, as a whole, by incorporating the ability to use the spatially varying polarizers as taught by Escuti, into the imaging apparatus as taught by Robbins, because doing so would have allowed high efficiency as pertaining to incident light, allowing the direction of light to be altered. 


    	As per claim 2, the combined teachings of Robbins in view of Escuti, as a whole, further discloses the optical beam spreading structure of claim 1,  wherein each of the first spatially varying polarizer and the second spatially varying polarizer comprises a multi-twist retarder (Robbins, para [0019]-[0020], the retarder element may be a multi-twist retarder including at least one chiral liquid crystal layer. . . the polarization conversion system may further include a monodomain quarterwave retarder positioned between the polarization grating and the louvered retarder). 


   	As per claim 3, the combined teachings of Robbins in view of Escuti, as a whole, further discloses the optical beam spreading structure of claim 1, wherein each of the first polarizer and the second polarizer comprises a liquid crystal material (Robbins, para [0079], the properties of tight diffracted through the one or more BPGs 170a, 170b may be advantageously controlled by providing a chiral slant to the liquid crystal molecules through a thickness of the sub-layers). 

   	As per claim 4, the combined teachings of Robbins in view of Escuti, as a whole, further discloses the optical beam spreading structure of claim 1, wherein the first field of view and the second field of view together form a combined field of view that is larger than each of the first field of view and the second field of view (Robbins, para [0080], [0088], this feature may be used in a time-division multiplexed scheme to trace out two separate portions of the FOV at the output-pupil over the course of a single period of oscillation of the optical element 102 about one of the axes, e.g., the x-axis. These two FOVs may be combined to provide an enlarged overall FOV as explained below. . . As shown, the FOV1 and FOV2 may overlap. though they may overlap to a greater or lesser extent).

   	As per claim 5, the combined teachings of Robbins in view of Escuti, as a whole, further discloses the optical beam spreading structure of claim 1, wherein the optical beam spreading structure is a component in a head-mounted display, a heads-up display, a time-of-flight sensor, or a stereo depth sensor (Robbins, para [0033], the MEMS laser scanner described herein can be used in a near-eye display, such as for example a head mounted display (HMD) device).

   	As per claim 6, the combined teachings of Robbins in view of Escuti, as a whole, further discloses the optical beam spreading structure of claim 1. Robbins teaches wherein the first polarizer diffracts light of the first polarization state into a first diffractive order, and the second polarizer diffracts light of the second polarization state into a second diffractive order different from the first diffractive order (Robbins para [0076)-[0078], the one or more BPGs 170 allow incident light of the LHC polarized light to diffract to a maximized minus one order, and diffract a maximized plus one order of the RHC polarized light. . .The portion 170a is sensitive to RHC polarized light. As such, a +1 order of the polarized light is diffracted in a first direction at a diffraction angle of φ2. .. As such, the LHC polarized light passes through the portion 170a unaffected, and a -1 order of the polarized light is diffracted in a second direction at a diffraction angle of - φ2).

   	As per claim 7, the combined teachings of Robbins in view of Escuti, as a whole, further discloses the optical beam spreading structure of claim 6. Robbins teaches wherein one of the first diffractive order and the second diffractive order comprises the +1 diffractive order and the other of the first diffractive order and the second diffractive order comprises the -1 diffractive order (Robbins para [0076]-[0078], the one or more BPGs 170 allow incident light of the LHC polarized light to diffract to a maximized minus one order, and diffract a maximized plus one order of the RHC polarized light. . The portion 170a is sensitive to RHC polarized light. As such, a +1 order of the polarized light is diffracted in a first direction at a diffraction angle of φ2. . . As such, the LHC polarized light passes through the portion 170a unaffected, and a -1 order of the polarized light is diffracted in a second direction at a diffraction angle of -φ2).

   	As per claim 8, the combined teachings of Robbins in view of Escuti, as a whole, further discloses the optical beam spreading structure of claim 1. Robbins teaches further comprising: a laser light source operative to generate the incident light beam (Robbins para [0028], the MEMS taser scanner includes a display engine comprised of a plurality of laser diodes, for example emitting light in the red, green and blue (RGB) wavelengths).

   	As per claim 9, the combined teachings of Robbins in view of Escuti, as a whole, further discloses the optical beam spreading structure of claim 1. Robbins teaches wherein the incident light beam is polarized at an angle relative to the first and second polarization states (Robbins, para [0047], [0076], Thus, in step 302, the light from the display engine 140 may be linearly polarized with no moving parts. . . the one or more BPGs 170 allow incident light of the LHC polarized light to diffract to a maximized minus one order, and diffract a maximized plus one order of the RHC polarized light).

   	As per claim 10, the combined teachings of Robbins in view of Escuti, as a whole, further discloses the optical beam spreading structure of claim 1. Robbins teaches wherein the first field of view and the second field of view at least partially overlap each other (Robbins para [0084]-[0085], [0088], the light traces out the first portion FOV1 of the overall FOV at the output-pupil 138. . . tracing out a second portion FOV2 of the overall FOV at the output-pupil 138 over a time period between time t3 and t4. . . As shown, the FOV1 and FOV2 may overlap, though they may overlap to a greater or lesser extent).

   	As per claim 11, the combined teachings of Robbins in view of Escuti, as a whole, further discloses the optical beam spreading structure of claim 1. Robbins teaches wherein the second field of view is different from the first field of view (Robbins para [0084]-[0085], [0088], the light traces out the first portion FOV of the overall FOV at the output-pupil 138. . . tracing out a second portion FOV2 of the overall FOV at the output-pupil 138 over a time period between time t3 and t4. .. As shown, the FOV1 and FOV2 may overlap, though they may overlap to a greater or lesser extent; illustrated in figure 10).

   	As per claim 15, the combined teachings of Robbins in view of Escuti, as a whole, further discloses an illumination source (Robbins, para 0028), comprising: 
  	a laser light source (Robbins, para 0028); and 
  	optical beam spreading structure, comprising: 
  	a first spatially varying polarizer that is configured to receive an incident light beam from the laser light source, the first spatially varying polarizer operative to diffract light of a first polarization state over a first field of view, and to pass incident light having a second polarization state orthogonal to the first polarization state without such light being diffracted by the first spatially varying polarizer; and 
  	a second spatially varying polarizer optically aligned with the first spatially varying polarizer and positioned to receive light from the first spatially varying polarizer, the second spatially varying polarizer operative to diffract light of the second polarization state over a second field of view different from the first field of view, and to pass incident light having the first polarization state without such light being diffracted by the second spatially varying polarizer (claim limitations have been discussed and rejected, see claim 1 above). 


   	As per claim 16, the combined teachings of Robbins in view of Escuti, as a whole, further discloses the illumination source of claim 15 wherein each of the first spatially varying polarizer and the second spatially varying polarizer comprises a multi-twist retarder (claim limitations have been discussed and rejected, see claim 2 above).

    	As per claim 17, the combined teachings of Robbins in view of Escuti, as a whole, further discloses the illumination source of claim 15 wherein the first field of view and the second field of view together form a combined field of view that is larger than each of the first field of view and the second field of view (claim limitations have been discussed and rejected, see claim 4 above).

    	As per claim 18, the combined teachings of Robbins in view of Escuti, as a whole, further discloses the illumination source of claim 15 wherein the illumination source is a component in a head-mounted display, a heads-up display, a time-of-flight sensor, or a stereo depth sensor (claim limitations have been discussed and rejected, see claim 5 above).

   	As per claim 19, the combined teachings of Robbins in view of Escuti, as a whole, further discloses the illumination source of claim 15 wherein the first spatially varying polarizer diffracts light of the first polarization state into a first diffractive order, and the second spatially varying polarizer diffracts light of the second polarization state into a second diffractive order different from the first diffractive order (claim limitations have been discussed and rejected, see claim 6 above).

   	As per claim 20, the combined teachings of Robbins in view of Escuti, as a whole, further discloses the illumination source of claim 19 wherein one of the first diffractive order and the second diffractive order comprises the +1 diffractive order and the other of the first diffractive order and the second diffractive order comprises the -1 diffractive order (claim limitations have been discussed and rejected, see claim 7 above).

  	As per claim 21, the combined teachings of Robbins in view of Escuti, as a whole, further discloses the illumination source of claim 15 wherein the incident light beam is polarized at an angle that is 45 degrees relative to the first and second polarization states (claim limitations have been discussed and rejected, see claim 9 above).


4.  	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al (US 2018/0172994 A1) and Escuti et al (US 2014/0285878 A1) in further view of Hong (US 2019/0219819 A1).

    	As per claim 12, the combined teachings of Robbins in view of Escuti, as a whole teach the optical beam spreading structure of claim 1. Robbins in view of Escuti, as a whole, fail to teach wherein one of the first polarization state and the second polarization state comprises p polarization and the other of the first polarization state and the second polarization state comprises s polarization. However Hong teaches wherein one of the first polarization state and the second polarization state comprises p polarization and the other of the first polarization state and the second polarization state comprises s polarization (para [0052], This means that the human eye may see a superposition of the first linearly polarized light (such as the S-polarized light) during the first timing and the second linearly polarized light (such as the P-polarized light) during the second timing). 
  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Robbins and Escuti, in further view of Hong, as a whole, wherein one of the first polarization state and the second polarization state comprises p polarization and the other of the first polarization state and the second polarization state comprises s polarization of Hong in the apparatus of Robbins and Escuti, because it would have been useful for spatial separation (Hong, para [0045], When two linearly polarized lights (such as the S-polarized light and the P-polarized light) having polarization directions that are perpendicular to each other are transmitted through the Wollaston prism, the two linearly polarized lights spatially separate from each other).


5.  	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al (US 2018/0172994 A1) and Escuti et al (US 2014/0285878 A1) in further view of Lu et al (US 2018/0335630 A1).

     	As per claim 23, the combined teachings of Robbins in view of Escuti, as a whole, further discloses a laser light source; and 
  	optical beam spreading structure comprising: 
  	a first spatially varying polarizer that is configured to receive an incident light beam from the laser light source, the first spatially varying polarizer operative to diffract light of a first polarization state over a first field of view, and to pass incident light having a second polarization state orthogonal to the first polarization state without such light being diffracted by the first spatially varying polarizer; and 
   	a second spatially varying polarizer optically aligned with the first spatially varying polarizer and positioned to receive light from the first spatially varying polarizer, the second spatially varying polarizer operative to diffract light of the second polarization state over a second field of view, and to pass incident light having the first polarization state without such light being diffracted by the second spatially varying polarizer (claim limitations have been discussed and rejected, see claims 1 and 15 above). 

  	Robbins in view of Escuti, as a whole, fails to teach a depth camera system comprising at least one camera. However Lu teaches a depth camera system comprising, at least one camera (para [0047], [0049], The NED 610 includes an optical assembly 620, a depth camera assembly (DCA) 625. . . determine depth information based on one or more of a structured light emitter, time of flight camera, or some combination thereof). 

   	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Robbins and Escuti, in further view of Lu, as a whole, by incorporating the depth camera system comprising, at least one camera of Lu into the imaging system of Robbins and Escuti, because doing so would provide a more efficient way of imaging the surrounding environment/area. 


Allowable Subject Matter
6.  	Claims 13, 14, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        
/LIN YE/Supervisory Patent Examiner, Art Unit 2697